Order entered March 27, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00243-CV

                    IN RE TIMOTHY SCOTT HARRIMAN, Relator

                    On Appeal from the Criminal District Court No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. F94-01553-ML

                                         ORDER
       Based on the Court’s opinion of this date, we DISMISS this petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.




                                                /David L. Bridges/
                                                DAVID L. BRIDGES
                                                JUSTICE